Citation Nr: 0829432	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a scar of the kidney, 
to include as secondary to a service-connected gunshot wound 
of the abdomen (Muscle Group XIX).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his cousin


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

An October 2007 Board decision granted the veteran's claim 
for an increased rating for post-traumatic stress disorder 
(PTSD) and remanded the veteran's claim for service 
connection for a scar of the kidney.


FINDING OF FACT

The veteran has a scar of the kidney due to a gunshot wound 
during service.


CONCLUSION OF LAW

A scar of the kidney was incurred during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The veteran asserted at a hearing before the undersigned in 
October 2007 that he should be granted service connection for 
a scar of the kidney.  He testified that his kidney was 
scarred during service when he was accidentally shot in the 
abdomen by a 45 caliber pistol.  

In this case the veteran's service treatment records verify 
that the veteran sustained a 45 caliber gun shot wound to the 
right mid-abdomen in November 1966.  A November 2002 CT scan 
revealed that the veteran had upper pole scars of the right 
kidney and that he had a cyst of the left kidney.  On VA 
examination in June 2004, the examiner stated that the 
veteran had a right kidney injury with scar formation 
secondary to a gunshot injury to the abdomen in 1967.  The 
veteran was again examined by VA in March 2008 and the 
diagnoses were right renal scar and left renal cyst.  The VA 
examiner opined that the veteran's scar of the right kidney 
was caused by the gunshot wound that penetrated Muscle Group 
XIX.

Since the service medical records verify that the veteran was 
injured by a gunshot wound during service, since the veteran 
has been shown to have scarring of the kidney, and since VA 
medical examiners have opined that the veteran's current 
scarring of the kidney is due to the in-service gunshot 
wound, the Board finds that service connection for a scar of 
the kidney is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for a scar of the kidney is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


